Citation Nr: 0507453	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-18 434	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of mustard 
gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946 and from April 1953 through June 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York (New York RO), which, in pertinent part, denied 
service connection for residuals of exposure to mustard gas 
as not well grounded, noting the absence of a residual 
disability.  

In April 1996, the veteran testified before a hearing officer 
at the New York RO; the hearing transcript is associated with 
the record.  Later, the veteran's claims folder was 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico (San Juan RO).

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
VA in notifying a claimant and developing claims. 

In March 2001, the Board remanded the issue for additional 
development consistent with the VCAA and the issuance of a 
statement of the case (SOC) pursuant to the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2002, the Board ordered further development in 
the veteran's case.  Subsequently, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  See 38 C.F.R. § 19.9(a)(2) (2002).  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  And, in July 2003, 
the Board remanded the case to the RO for initial 
consideration of the evidence obtained by the EDU and for any 
development that had yet to be accomplished.  VAOPGCPREC 1-
03.  The case was transferred to the Appeals Management 
Center (AMC) in Washington, DC for development.  The case now 
is before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was exposed to mustard gas in service.

3.  The record does not establish current symptoms or a 
disorder caused by exposure to mustard gas in service nor 
shown to have been manifested within one year of discharge 
from service.


CONCLUSION OF LAW

A disorder attributable to mustard gas was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein.   38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In response to the VCAA, VA revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000.  See 66 Fed. Reg. 
at 45,620-32 (Aug. 29, 2001).  VA is not required, however, 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issue addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claim, and he testified at 
an RO hearing in April 1996.  During his testimony, the 
veteran stated that, while in Panama the Air Force dropped 
live mustard gas bombs on his unit, that they were required 
to wear certain protective uniforms with helmets and gas 
masks, and that as result he was treated for skin burns on 
his hands.  In compliance with the March 2001 remand, in 
March 2002, the VA provided the veteran with the notice 
required by the VCAA and sought records from the Social 
Security Administration (SSA).  In a March 2002 response, SSA 
stated that, after an exhaustive and comprehensive search, 
SSA was not able to locate the veteran's folder.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  In May 2004, VA general 
medical and respiratory disorders examinations were performed 
and an opinion given that none of the veteran's current 
medical conditions has been related to vesicant agents and/or 
mustard gas exposure.  Thus, the evidence of record fails to 
show any current residuals due to exposure to mustard gas.  
In July 2004, VA readjudicated the veteran's claim and 
furnished a supplemental statement of the case (SSOC) to the 
veteran.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2001 and July 
2003 remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In March 2002 and April 2004 letters, VA asked the veteran to 
provide additional information in support of his service-
connection claim and told him that he must give VA enough 
information about any records so that such records could be 
requested on his behalf.  In an April 2002 statement, the 
veteran indicated that he had submitted all the necessary 
evidence to be considered on his claim and asked that his 
appeal be sent to the Board for a decision.  Various VA and 
service medical records for the veteran have been associated 
with the claims file.  In variously dated letters, a SOC, and 
a SSOC, the RO informed the veteran of what was needed to 
establish entitlement to service connection for residuals of 
exposure to mustard gas and he was given additional chances 
to supply any pertinent information.  Copies of his hearing 
testimony, along with a letter from the Department of Army 
Chemical and Biological Defense Command and lay statements 
from the veteran, his building manager, and his 
representative also have been associated with the file.

Thus, the Board also finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the service-connection claim discussed in this 
decision.  Under these circumstances, the Board finds that 
the service medical records, VA treatment records, private 
medical records, rating actions, and lay statements and 
testimony are adequate for determining whether the criteria 
for service connection have been met.  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in 1994.  Thereafter, in an October 1995 rating 
decision, the New York RO, in pertinent part, denied the 
appellant's service-connection claim for residuals of 
exposure to mustard gas.  After the enactment of the VCAA, in 
a March 2002 VCAA letter, the San Juan RO provided initial 
notice of the provisions of the VCAA to the appellant.  
Although the March 2002 VCAA notice letter that was provided 
to the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
service-connection claim.  In March 2002 and April 2004 VCAA 
letters to the veteran, a June 2002 SOC, a July 2004 SSOC, 
and their accompanying letters, the RO provided additional 
notice to the appellant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence might be, or had been, obtained by VA, and gave 
the veteran additional time to submit any comment concerning 
any additional evidence that pertained to his claim.  In 
these communications, VA also informed the appellant of what 
information and evidence was needed to substantiate his 
service-connection claim and what information he needed to 
submit and what VA would do.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
the service-connection claim and has obtained and developed 
all relevant evidence necessary for an equitable disposition 
of the issue discussed in this decision.  Moreover, in light 
of the May 2004 examiner's opinion that there are no current 
residuals due to exposure to mustard gas, further notice or 
assistance would not aid in substantiating the claim.  See 
VAOPGCPREC 5-2004.  Therefore, the Board finds that there has 
been no prejudice to the appellant in this case that would 
warrant further notice or development, his procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard, 4 Vet. App. at 393.

Analysis

Service Connection

In general, applicable laws and regulations note that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as heart disease and 
cancer, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

Under 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (2004).

Therefore the determinative issues with regard to the 
veteran's claim for residuals due to mustard gas exposure 
are: (1) whether the veteran had full-body exposure to 
mustard gas during service; (2) whether he has any of the 
current disorders subject to the presumption, and if not; (3) 
whether he has any non-presumptive disability related by 
medical evidence to exposure to mustard gas during service.

For a claim involving exposure to vesicant agents under 38 
C.F.R. § 3.316, the Court of Appeals for Veterans Claims 
(Court) has held that lay evidence of in-service exposure 
must initially be assumed as true.  The Court also held, 
however, that whether the veteran meets the requirements of 
this regulation, including whether the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts.  The Board, therefore, must consider the credibility 
of the veteran's testimony in light of all the evidence in 
the file.  See Pearlman v. West, 11 Vet. App. 443 (1998). 

In his testimony and lay statements, the veteran indicated 
that he had been exposed to mustard gas and asserted that he 
had a nervous disorder as a result.  The Board notes that 
that psychiatric disorders are not presumptive disorders 
under 38 C.F.R. § 3.316 and that service-connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), was denied by the Board in a September 2002 
decision on a direct basis.  After a review of the claims 
file, the Board finds that the veteran's claim must fail.

The Department of Army Chemical and Biological Defense 
Command, in correspondence received in December 1997, 
concluded that based on the veteran's statement, assignment, 
and information, he was exposed to mustard gas in August 1994 
while in service.  Although the veteran stated that he was 
treated for skin burns, the service medical records are 
negative for symptoms associated with mustard gas exposure 
and clinical findings for the skin on his separation 
examination reports for his first and second periods of 
service were noted as normal.  The veteran was discharged 
from service in 1954 for tuberculosis, for which he was 
service connected.

Thus, the Board accepts the veteran's assertion that he was 
exposed to mustard gas during military duty.  But the Board 
finds that the claim must fail because he has not developed 
any of the indicated conditions outlined in 38 C.F.R. 
§ 3.316.  

In this case, post-service medical evidence is completely 
negative for any of the identified disorders for which 
service-connection could be granted under 38 C.F.R. § 3.316.  
Inpatient and outpatient treatment records and VA examination 
reports show medical treatment and/or diagnoses for, among 
other things: tuberculosis, arrested; prostatic 
adenocarcinoma with bone metastasis, with severe and diffuse 
metastatic disease; high blood pressure (hypertension), 
stable; non-insulin dependent diabetes mellitus; old, healed, 
right fifth rib and right scapular fractures; 
uvulopalatophraynoplasty; right hip total metallic prosthesis 
replacement; degenerative joint disease and osteoarthritis; 
well-healed right inguinal herniorrhaphy; chronic sinusitis; 
anemia, sleep apnea and insomnia, early senile cataract, 
anxiety disorder, and PTSD.  Based on the evidence, there is 
no medical evidence that the veteran has developed any of the 
conditions for which service-connection could be granted 
under 38 C.F.R. § 3.316.  None of his current medical 
problems are on the list of diseases associated with mustard 
gas exposure.  As such, the claim for service connection due 
to mustard gas exposure must necessarily be denied. 

Notwithstanding the foregoing, if the criteria for 
presumptive service connection under the provisions of 38 
C.F.R. § 3.316 are not met, a veteran is not precluded from 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order 
to prevail on a direct basis, a veteran would have to provide 
competent medical evidence that relates a claimed disability 
to mustard gas exposure during his period of active service.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992) (Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  In this case, the 
veteran has made no specific claim as to a disability caused 
by mustard gas exposure, except for a psychiatric disorder, 
which has already been denied.  Further, post-service 
evidence is negative for a medical nexus between any of his 
current medical problems and mustard gas exposure.  
Therefore, the claim must be denied on a direct basis.  

A May 2004 VA general medical examination report reveals that 
the veteran has been treated for hypertension for 20 years, 
for diabetes for one year, and for malignant neoplasm of 
prostate carcinoma for two years.  He had a lipoma excision 
on the right shoulder in 1982.  The veteran has been treated 
for coronary artery disease and atherosclerotic heart disease 
with angina pectoris since January 2004.  But the May 2004 VA 
respiratory diseases examiner noted that up to then none of 
the veteran's current medical conditions had been related to 
vesicant agents and/or mustard gas exposure.  The examiner 
opined that it is not at least as likely as not that the 
veteran currently has a disease that can reasonably be 
attributed to his alleged exposure to vesicant agents and/or 
mustard gas.  In light of the absence of any records showing 
a current diagnosis of a skin disorder or a diagnosis of 
hypertension, diabetes, coronary artery disease, 
atherosclerotic heart disease, or cancer within one year of 
discharge from service, service connection on a direct and 
presumptive basis must be denied.  38 C.F.R. §§ 3.303, 3.307, 
3.309; see also Counts, 6 Vet. App. at 477.  

In summary, the only evidence the veteran has submitted that 
supports the claim discussed is his own testimony and 
statements and those of his representative and building 
manager.  His building manager stated that the veteran loses 
his control and has outbursts of violence as a result of 
service.  The veteran asserts that his current psychiatric 
problems are related to exposure to mustard gas.  They, as 
lay persons, with no apparent medical expertise or training, 
are not competent to offer opinions on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu, 2 Vet. App. at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  
Thus, their statements do not establish the required evidence 
needed, and the claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).


ORDER

Service connection for a disorder due to mustard gas exposure 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


